     Case 1:17-cv-05353-GBD Document 122 Filed 11/18/19 Page 1 of 13



UNITED STATES DICTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NICHOLAS PARKER, on behalf of himself )   No. 1:17-cv-05353-GBD-HBP
and others similarly situated,        )
                                      )   JUDGE GEORGE B. DANIELS
                        Plaintiff,    )
                                      )
v.                                    )   ECF CASE
                                      )
UNITED INDUSTRIES CORPORATION,        )
                                      )
                        Defendant.    )
                                      )


DEFENDANT’S RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL FACTS
PURSUANT TO LOCAL RULE 56.1 IN SUPPORT OF HIS MOTION FOR SUMMARY
  JUDGMENT ON HIS CLAIMS FOR VIOLATION OF N.Y. GBL §§ 349 AND 350
        Case 1:17-cv-05353-GBD Document 122 Filed 11/18/19 Page 2 of 13



        Pursuant to Rule 56 of the Federal Rules of Civil Procedure and Local Rule 56.1(b),

Defendant United Industries Corporation (“UIC”) submits this Response to Plaintiff’s Statement

of Material Facts in support of his Motion for Summary Judgment on his claims for violation of

New York General Business Law §§ 349 and 350.

        1.      Undisputed.

        2.      Undisputed.

        3.      Disputed. Plaintiff overstates Mr. Parker’s testimony. Plaintiff Nicholas Parker

testified that it was always his custom to use mosquito repellents containing the chemical DEET

because he knew that DEET-containing products were effective in repelling mosquitoes.

(Deposition of Nicholas Parker (“Parker Dep.”) 47:14-23, 77:21-24, relevant excerpts previously

filed at ECF No. 107-14.) When he purchased Cutter Natural Insect Repellent (“Cutter Natural”

or the “Product”), he was aware it did not contain DEET and he acknowledged that he did not

expect it to perform the same as the DEET-containing products he had previously purchased.

(Id. at 78:6-25.)

        4.      Undisputed.

        5.      Disputed. Dr. Gordon testified that individual users of Cutter Natural could have

different experiences. (Deposition of Dr. Scott Gordon (“Gordon Dep.”) 90:1-7 (“I would say

that, you know, an individual may have had a good experience but that doesn’t mean that

somebody else would have a good experience.”), relevant excerpts attached as Ex. R to the

Declaration of Jamie Levitt in Support of Defendant’s Opposition to Plaintiff’s Motion for

Summary Judgment “Levitt Opp. Decl.”.) Dr. Gordon conceded “[t]here are various levels” of

attractiveness to mosquitoes, such that “[s]ome [people] are more attractive than others.” (Id.

93:10-15.)

        6.      Undisputed.

                                                 1
        Case 1:17-cv-05353-GBD Document 122 Filed 11/18/19 Page 3 of 13



       7.      Objection. Plaintiff’s reliance on either arm-in-cage (“AIC”) testing protocols or

the Biogents cage (“BCG”) testing protocols is misleading because, as Dr. Gordon conceded, no

specific testing protocols are mandated for products, like Cutter Natural, which are marketed

under Section 25(b) of the Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA”).

(Levitt Opp. Decl. Ex. R, 71:23-25, 77:25-78:25, 202:15-203:8; see also Rebuttal Declaration of

Dr. William A. Donahue, Jr. (“Donahue Rebuttal”) previously filed at ECF No. 103-13 at ¶ 17.)

Dr. Gordon even admitted that (i) the Biogents testing has never been used for efficacy testing in

the United States and (ii) Dr. Gordon did not follow Biogents’ own governing protocols for the

BCG test. (Levitt Opp. Decl. Ex. R, 211:4-8, 253:4-11.)

       8.      Undisputed.

       9.      Undisputed.

       10.     Disputed. Dr. Gordon’s opinion is that the Product has “no value” as a mosquito

repellent, but his opinion is contradicted by




                                                             as well as the expert opinion of

Defendant’s expert witness, Dr. William Donahue (Declaration of William A. Donahue, Jr.,

Ph.D. (“Donahue Decl.”) ¶¶ 2, 38, 40, previously filed at ECF No. 103-12; Donahue Rebuttal ¶¶

2, 21, previously filed at ECF No. 103-13.)

       11.     Objection. Plaintiff fails to note that Biogents did not follow Environmental

Protection Agency (“EPA”) or World Health Organization (“WHO”) protocols when conducting

these tests. (Donahue Rebuttal ¶¶ 12-13.) As Dr. Gordon acknowledged, under the WHO

protocol, test participants’ arms are not to be inserted into cages until 30 minutes after



                                                  2
        Case 1:17-cv-05353-GBD Document 122 Filed 11/18/19 Page 4 of 13



application, but Biogents did not follow that aspect of the protocol. (Levitt Opp. Decl. Ex. R,

302:21-303:8.)

       12.       Objection. Plaintiff fails to note that Biogents did not follow EPA or WHO

protocols when conducting these tests. (Donahue Rebuttal ¶¶ 12-13.) As Dr. Gordon

acknowledged, under the WHO protocol, test participants’ arms are not to be inserted into cages

until 30 minutes after application, but Biogents did not follow that aspect of the protocol. (Levitt

Opp. Decl. Ex. R, 302:21-303:8.)

       13.       Disputed. Despite asserting that “[b]oth sides’ experts agree that up to 12.5

minutes of protection . . . is a de minimis amount of protection that does not confer value on the

Product,” Plaintiff does not cite any evidence from UIC’s expert to support his assertion. Indeed,

Dr. Donahue rejected Plaintiff’s assertion that Cutter Natural has “no value” as a mosquito

repellent. (Donahue Decl. ¶¶ 2, 38. 40; Donahue Rebuttal ¶¶ 2, 21.)

       14.       Objection. Dr. Donahue’s personal opinion about the duration of repellency he

“would like to see” from a mosquito repellent (see Deposition of William Donahue (“Donahue

Dep.”) 256:7-18) is immaterial and irrelevant to the issues raised in Plaintiff’s Motion for

Summary Judgment, especially in light of Dr. Donahue’s testimony that Cutter Natural is exempt

from federal registration requirements and, therefore, need not comply with the testing guidelines

provided by the EPA or WHO. (See Donahue Rebuttal ¶¶ 17, 19;



     ; Levitt Opp. Decl. Ex. R, Gordon Dep. 67:2-5; 78:12-13.)

       15.       Objection. The Guidelines set forth by the EPA and WHO are immaterial and

irrelevant to the issues raised in Plaintiff’s Motion for Summary Judgment, especially in light of

Dr. Donahue’s testimony that Cutter Natural is exempt from federal registration requirements



                                                  3
        Case 1:17-cv-05353-GBD Document 122 Filed 11/18/19 Page 5 of 13



and, therefore, need not comply with the testing guidelines provided by the EPA or WHO. (See

Donahue Rebuttal ¶¶ 17, 19;                                          .)

       16.     Undisputed.

       17.     Undisputed.

       18.     Disputed. Dr. Donahue testified that his confidence in the Product’s efficacy

depends on the situation in which it is being used. (Deposition of William A. Donahue

(“Donahue Dep.”) 263:1-10, relevant portions attached as Levitt Opp. Decl. Ex. T.) His personal

opinion as to whether he would use the product for his own purposes is immaterial and irrelevant

to the issues raised in Plaintiff’s Motion for Summary Judgment. Indeed, Dr. Donahue testified

that his “personal opinion about the products would vary tremendously from probably the

average consumer.” (Id. 261:20-24.)

       19.     Disputed. Dr. Donahue testified that his confidence in Cutter Natural’s efficacy

depends on the situation in which it is being used. (Levitt Opp. Decl. Ex. T, 263:1-10.) His

personal opinion as to whether he would use the product on his grandchildren is immaterial and

irrelevant to the issues raised in Plaintiff’s Motion for Summary Judgment. Indeed, Dr. Donahue

testified that his “personal opinion about the products would vary tremendously from probably

the average consumer.” (Id. 261:20-24.)

       20.     Objection. Plaintiff’s out-of-context reference to Dr. Donahue’s testimony is

misleading because Dr. Donahue testified that

by Defendant was also adequate to substantiate efficacy findings for a Section 25(b) product:

“As a scientist, I look at the better documented studies as well as the protocol, so the more

documentation the better. While the experimental design seemed to be adequate in both of them,

minus a few variations that vary from guideline to guideline, so to speak, but [sic] I would tend

to probably put more faith in the Biogents test, but given the fact that it was a natural insect

                                                  4
Case 1:17-cv-05353-GBD Document 122 Filed 11/18/19 Page 6 of 13
          Case 1:17-cv-05353-GBD Document 122 Filed 11/18/19 Page 7 of 13



          32.   Objection. Plaintiff’s out-of-context quotation of Dr. Donahue’s testimony is

misleading because he did not, as Plaintiff implies,



                                                                        Moreover, Dr. Donahue

testified that his opinion does not necessarily align with those of most consumers: “I have

evaluated a lot of products over the years, and my personal opinion about the products would

vary tremendously from probably the average consumer.” (Levitt Opp. Decl. Ex. T, 47:14-

48:23.)

          33.   Objection. WHO guidelines for efficacy testing need not be followed when

testing Section 25(b) products like Cutter Natural. (Donahue Rebuttal ¶ 17;

                            ; Levitt Opp. Decl. Ex. R, Gordon Dep. 67:2-5; 78:12-13.)

          34.   Undisputed.

          35.   Disputed.



                    “Q: Do you think it was right for United Industries Corporation to put that

statement on their product given the data you’ve seen to date? A: . . . Others, other types of

testing, again, we have discussed this with EPA, requires at least three genera. But categorically,

if it repels one, there will be some level of repellency for another species of mosquito.” (Levitt

Opp. Decl. Ex. T, Donahue Dep. 257:11-23.) Further,




          36.   Disputed. Plaintiff’s citation to Kathy Cearnal’s testimony omits her testimony

that

                                                  6
        Case 1:17-cv-05353-GBD Document 122 Filed 11/18/19 Page 8 of 13




       37.    Disputed. Plaintiff’s citation to Travis Wood’s testimony is misleading in that

Mr. Wood testified that




       38.    Disputed. Plaintiff misrepresents Mr. Wood’s testimony. Mr. Wood testified that

his “understanding” is that Aedes and Culex mosquitoes are commonly found “in”—not

“throughout”—the United States. He did not claim to know for certain whether both species are

commonly found “throughout” the country. (Id. 86:19-23.)

       39.    Undisputed.

       40.    Disputed. Plaintiff mischaracterizes Dr. Donahue’s testimony, in which he

explained that the prevalence of Aedes has ebbed and flowed over time and that they are not

                                               7
        Case 1:17-cv-05353-GBD Document 122 Filed 11/18/19 Page 9 of 13



“commonly found” in the United States: “Q: Are Aedes aegypti mosquitoes commonly found in

the United States? A: No, they are actually an invasive species . . . . So it is expanding its range

in the United States for various reasons.” (Levitt Opp. Decl. Ex. T, 259:22-260:13.)

       41.      Disputed. Ms. Cearnal’s testimony as to whether Aedes mosquitos carry diseases

is immaterial and irrelevant to the issues raised in Plaintiff’s Motion for Summary Judgment,

especially in light of the undisputed fact that because Cutter Natural is a Section 25(b) product,

Defendant did not, and legally could not, make disease-prevention claims about Cutter Natural.

(Donahue Rebuttal ¶ 11; see also 40 C.F.R. § 152.25(f)(3)(ii).)

       42.     Objection. Mr. Wood’s testimony as to whether Aedes mosquitos carry diseases

is immaterial and irrelevant to the issues raised in Plaintiff’s Motion for Summary Judgment,

especially in light of the undisputed fact that because Cutter Natural is a Section 25(b) product,

Defendant did not, and legally could not, make disease-prevention claims about the Product.

(Donahue Rebuttal ¶ 11; see also 40 C.F.R. § 152.25(f)(3)(ii).)

       43.     Objection. The Anti-Bite Field Guide by Cutter Insect Repellents referenced by

Plaintiff is immaterial and irrelevant to the issues raised in Plaintiff’s Motion for Summary

Judgment, especially in light of the undisputed fact that because Cutter Natural is a Section 25(b)

product, Defendant did not, and legally could not, make disease-prevention claims about the

Product. (Donahue Rebuttal ¶ 11; see also 40 C.F.R. § 152.25(f)(3)(ii).)

       44.      Objection. The Anti-Bite Field Guide by Cutter Insect Repellents referenced by

Plaintiff is immaterial and irrelevant to the issues raised in Plaintiff’s Motion for Summary

Judgment, especially in light of the undisputed fact that because Cutter Natural is a Section 25(b)

product, Defendant did not, and legally could not, make disease-prevention claims about Cutter

Natural. (Donahue Rebuttal ¶ 11; see also 40 C.F.R. § 152.25(f)(3)(ii).)



                                                  8
       Case 1:17-cv-05353-GBD Document 122 Filed 11/18/19 Page 10 of 13



       45.     Disputed.




       46.     Disputed. Dr. Donahue’s testimony contradicts Plaintiff’s assertion: “Q: Do you

think it was right for United Industries Corporation to put that statement on their product given

the data you’ve seen to date? A: . . . Others, other types of testing, again, we have discussed this

with EPA, requires at least three genera. But categorically, if it repels one, there will be some

level of repellency for another species of mosquito.” (Levitt Opp. Decl. Ex. T, 257:11-23.)

       47.     Objection. Dr. Donahue’s opinion about whether testing of multiple species is

advisable is immaterial and irrelevant to the standard for substantiating claims of efficacy.




       48.     Disputed. Plaintiff’s assertion omits the fact that Dr. Donahue acknowledged that

a repellent that has efficacy towards one species of mosquito is likely to have some repellency as

                                                 9
       Case 1:17-cv-05353-GBD Document 122 Filed 11/18/19 Page 11 of 13



to another species: “Q: Do you think it was right for United Industries Corporation to put that

statement on their product given the data you’ve seen to date? A: . . . Others, other types of

testing, again, we have discussed this with EPA, requires at least three genera. But categorically,

if it repels one, there will be some level of repellency for another species of mosquito.” (Levitt

Opp. Decl. Ex. T, 257:11-23.)

       49.     Undisputed.

       50.     Undisputed.

       51.     Undisputed.

       52.     Undisputed.

       53.     Objection. This is a conclusion of law, not a statement of fact, and thus no

response is required.

       54.     Objection. This is a conclusion of law, not a statement of fact, and thus no

response is required.




                                                10
        Case 1:17-cv-05353-GBD Document 122 Filed 11/18/19 Page 12 of 13



Dated: New York, New York            MORRISON & FOERSTER LLP

November 18, 2019
                                     By:     /s/ Jamie A. Levitt
                                            Jamie A. Levitt
                                            Jamie A. Levitt
                                            Steven T. Rappoport
                                            Gerardo Gomez Galvis
                                            250 West 55th Street
                                            New York, NY 10019
                                            Telephone: (212) 468-8000
                                            Email: JLevitt@mofo.com
                                            Email: SRappoport@mofo.com
                                            Email: GGomezGalvis@mofo.com
                                            Claudia M. Vetesi (Pro Hac Vice)
                                            425 Market Street
                                            San Francisco, CA 94105
                                            Telephone: (415) 268-7000
                                            Email: cvetesi@mofo.com
                                            Ronie M. Schmelz
                                            TUCKER ELLIS LLP
                                            515 South Flower Street
                                            Forty Second Floor
                                            Los Angeles, CA 90071
                                            Telephone: (213) 430-3400
                                            Email: ronie.schmelz@tuckerellis.com

                                            Michael J. Ruttinger (Pro Hac Vice)
                                            TUCKER ELLIS LLP
                                            950 Main Avenue
                                            Suite 1100
                                            Cleveland, OH 44113-7213
                                            Tel: 216.592.5000
                                            Fax: 216.592.5009
                                            Email: michael.ruttinger@tuckerellis.com

                                            Attorneys for Defendant United Industries
                                            Corporation




                                       11
4434515.1
       Case 1:17-cv-05353-GBD Document 122 Filed 11/18/19 Page 13 of 13




                                  CERTIFICATE OF SERVICE

       I hereby certify that on November 18, 2019, a copy of the foregoing Statement of

Material Facts to Defendant’s Motion for Summary Judgment was filed electronically. Notice of

this filing will be sent to all parties by operation of the Court’s electronic filing system. Parties

may access this filing through the Court’s system.

 Dated:   New York, New York                     MORRISON & FOERSTER LLP
          November 18, 2019


                                                 By:     /s/ Jamie A. Levitt
                                                       Jamie A. Levitt
                                                       250 West 55th Street
                                                       New York, NY 10019
                                                       Telephone: (212) 468-8000
                                                       Facsimile: (212) 468-7900
                                                       Email: jlevitt@mofo.com

                                                       Claudia M. Vetesi (Pro Hac Vice)
                                                       425 Market Street
                                                       San Francisco, CA 94105
                                                       Telephone: (415) 268-7000
                                                       Facsimile: (415) 276-7500
                                                       Email: cvetesi@mofo.com

                                                       Ronie M. Schmelz
                                                       TUCKER ELLIS LLP
                                                       515 South Flower Street
                                                       Forty Second Floor
                                                       Los Angeles, CA 90071
                                                       Telephone: (213) 430-3400
                                                       Email: ronie.schmelz@tuckerellis.com

                                                       Counsel for Defendant United Industries
                                                       Corporation




                                                  12
